DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 5/10/2022 is acknowledged.  The traversal is on the ground(s) that each of the claim groups recites, in part, a nanoparticle defining an outer surface; a magnetic nanocrystal carried by the nanoparticle; and a coupling agent extending from the outer surface of the nanoparticle.
This is not found persuasive.  The Requirement for Restriction mailed 3/10/2022 sets forth the reasons for restriction, such that a product of Group I can be made by another materially different method than those of Groups II-III, the methods of Group III-V can be practiced with another materially different product, and the methods of Groups II-V require materially different steps.  See MPEP 806.5(h).  Further the search for the different inventions requires multiple search queries such that prior art applicable to one invention would not necessarily be applicable to another invention. Upon indication of allowance of the product claims the method claims will be considered for rejoinder.  The requirement is still deemed proper and is therefore made FINAL.  The election of maleimide as coupling agent is also acknowledged.  Claims 1-20 are pending, of which claims 7 and 12-20 are withdrawn from consideration at this time as being directed to a non-elected invention.  Claims 1-6 and 8-11 are examined herein on the merits for patentability.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following reference, directed to a non-elected species, was cited in the Requirement for Restriction.  It should not be interpreted that a comprehensive search was performed for all non-elected species.

Claim(s) 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Albrecht et al. (US 2009/0136582).
Albrecht discloses colloidal particles with sizes that range from about 1 nm to about 100 nm, which comprise magnetic material, shells that surround the magnetic material, and biomolecules attached to the shells; and b) a magnetic field generator for inductively heating the colloidal particles. The systems may include shells of conjugates that include thermosensitive polymers. The biomolecules may be cell-specific.  The systems may include biomolecules that are proteins, peptides, antibodies, nucleic acids, antigens, glycoconjugates, cellular surface molecules, ligands, cellular components, toxins, or drugs(paragraph 0010).  See also Figure 1.
The biomolecules may be specific for any desired target, such as a molecule, cell, cell type, tissue, tissue type, organ, organ type, etc. The biomolecules may attach to their respective targets directly, or via other, secondary biomolecules (paragraph 0058).

Claim(s) 1-3, 8 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Amstad (WO 11/147926).
Amstad discloses a magnetically responsive composition comprising a membrane and at least one stabilized magnetic nanoparticle embedded in said membrane, wherein the membrane is in form of a magnetically responsive vesicular structure or in form of a magnetically responsive supported lipid bilayer (page 7).
In yet other embodiments the membrane of the vesicular structure further comprises a functinal group, such as NHS ester, maleimide, azide, acrylates, methacrylates, amines, thiols, carboxy groups, photoinitiators or physically strongly interacting groups such as chelates, charged groups or specifically binding protein ligands. The functional group may be linked to the lipid or block-co-polymers of the membrane (page 8 and claim 14).
Vesicles can be prepared with diameters from tens of nm to tens of mm. Typically, the vesicles of the present invention are less than 250 nm, preferably less than 200 nm, more preferably in the range from about 50 to 150 nm. Thus, preferably, the vesicles of the present invention are in the range of 20 to 250 nm, 30 to 250 nm, 10 to 200 nm, preferably about 20 to 200 nm, 30 to 200 nm, or 50 to 150 nm, with a mean and/or average size of the vesicles preferably being 100 nm (page 20).
End-capping groups of the dispersants further comprises at least one (chemically) reactive group for coupling of hydrophobic or hydrophilic moieties extending into or outside the host membrane. As used throughout the text, a "reactive group" refers to any group that is capable of reacting with another chemical group to form a covalent bond, i.e. is covalently reactive under suitable reaction conditions, and generally represents a point of attachment for another substance, e.g. such as NHS ester, maleimide.
In one embodiment fusion of magnetoliposomes with cell membranes may be used to label membranes of a cell.
With regard to the limitation wherein the coupling agent is configured to couple the nanoparticle construct to a cell, it is noted that the reactive functional groups (maleimide) are capable of the functional property of the instant claims.

Claim(s) 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (Medical Hypotheses, 2007, 68, p. 1071–1079).
Chen discloses the synthesis of novel hydrophobic magnetite nanophases with high magnetization, the first biodegradable magnetic nanospheres at a size range of 280 nm and functionalized with PEG-maleimide surface groups for specific antibody attachment (abstract).  The main structure of the proposed designer nanospheres, the matrix, consists of biocompatible and biodegradable materials, which allows the incorporation of superparamagnetic materials such as magnetite (iron oxide), and permits the attachment of active groups for biostabilization, needed for prolonged vascular survival as well as surface functionalization to initiate nanosphere toxin interactions. PLA/PLGA was used as the basic structure for the sphere matrix (page 1073).  The terminal end of the PEG chains were activated with either biotin or with maleimide by synthesizing PLA/PLGA–PEG–biotin or PLA/PLGA–PEG–maleimide tri-blocks, respectively. Therefore, the core substance from which our designer particles synthesized are amphiphilic co-block copolymer chains. Both biotin and maleimide bridges provide universal binding sites for attachment of avidin-bond receptors, ligands or other toxin-binding structures (page 1074).

    PNG
    media_image1.png
    380
    380
    media_image1.png
    Greyscale

With regard to the limitation wherein the coupling agent is configured to couple the nanoparticle construct to a cell, it is noted that the reactive functional groups (maleimide) are capable of the functional property of the instant claims.

The following reference was found during the search for the elected species.  It should not be interpreted that a comprehensive search was performed for all non-elected species.

Claim(s) 1-3 and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fahmy et al., The AAPS Journal, 2007; 9(2) Article 19, p. E171-E180.
Fahmy discloses nanosystems that may function as combined drug delivery and imaging agents for targeting T cells: (A) liposomal systems, (B) solid biodegradable nanoparticulates, and (C) macromolecular dendrimer complexes. PEG indicates polyethylene glycol; Gd-DTPA, gadolininum-diethylene triamine pentaacetic acid.

    PNG
    media_image2.png
    426
    594
    media_image2.png
    Greyscale

The liposomal system features a phospholipid bilayer, interior iron oxide, and a T-cell targeting antibody (page E174).  Accordingly, the systems comprise a coupling agent configured to couple the nanoparticle to a t cell.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-6 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Stephan et al. (Nature Medicine, 2010, 16(9), p. 1035-1042) in view of Martina (JACS, 2005, 127, 10676-10685).
Stephan teaches a strategy for adjuvant drug delivery in cell therapies based on chemical conjugation of submicron-sized drug-loaded synthetic particles directly onto the plasma membrane of donor cells, enabling continuous pseudoautocrine stimulation of transferred cells in vivo.
To stably couple synthetic drug-carrier nanoparticles to the surface of therapeutic cells, we exploited the fact that many cells have high levels of reduced thiol groups on their surfaces. Confirming previous reports we detected substantial amounts of free thiols on the surfaces of T cells, B cells and HSCs but low amounts on red blood cells (Fig. 1a). To link synthetic drug carriers to cells via these surface thiols, we used liposomes and liposome-like synthetic nano-particles 100–300 nm in diameter with a drug-loaded core and phospho-lipid surface layer, in which the lipid bilayer surface of the particles included thiol-reactive maleimide headgroup.
We achieved particle conjugation by a simple two-step process (Fig. 1b): we first incubated donor cells with nanoparticles to permit maleimide-thiol coupling, followed by in situ conjugation to thiol--terminated polyethylene glycol (PEGylation) to quench residual reactive groups of the particles. With this approach, we could covalently link a substantial number of nanoparticles with diameters in the 100–300 nm range to cell types used commonly in cell therapy, including CD8+ T lymphocytes (page 1036).  
Both liposomes and lipid-coated poly(lactic-co-glycolic acid) particles were tested (page 1037).

    PNG
    media_image3.png
    240
    195
    media_image3.png
    Greyscale

Given the wealth of available nano-particle formulations tailored to deliver small molecule drugs, proteins, siRNA or magnetic imaging agents, the range of therapeutic or diagnostic cargos that can be attached to therapeutic cells probably extends far beyond the small molecules and recombinant proteins illustrated here (page 1040).
Stephan does not specifically exemplify a magnetic nanocrystal disposed within the interior compartment of the nanoparticles.
Martina teaches superparamagnetic liposomes as highly efficient MRI contrast agents for in vivo imaging.  Maghemite nanocrystals stable at neutral pH and in isotonic aqueous media were synthesized and encapsulated within large unilamellar vesicles of egg phosphatidylcholine (EPC) and distearoyl-SN-glycero-3-phosphoethanolamine-N-[methoxy(poly(ethylene glycol))-2000] (DSPE-PEG2000, 5 mol %), formed by film hydration coupled with sequential extrusion. The nonentrapped particles were removed by flash gel exclusion chromatography. The magnetic-fluid-loaded liposomes (MFLs) were homogeneous in size (195 ( 33 hydrodynamic diameters from quasi-elastic light scattering). Iron loading was varied from 35 up to 167 Fe(III)/lipid mol %. Physical and superparamagnetic characteristics of the iron oxide particles were preserved after liposome encapsulation as shown by cryogenic transmission electron microscopy and magnetization curve recording. In biological media, MFLs were highly stable and avoided ferrofluid flocculation while being nontoxic toward the J774 macrophage cell line. Moreover, steric stabilization ensured by PEG-surface-grafting significantly reduced liposome association with the macrophages. The ratios of the transversal (r2) and longitudinal (r1) magnetic resonance (MR) relaxivities of water protons in MFL dispersions (6 < r2/r1 < 18) ranked them among the best T2 contrast agents, the higher iron loading the better the T2 contrast enhancement. Magnetophoresis demonstrated the possible guidance of MFLs by applying a magnetic field gradient. Mouse MR imaging assessed MFLs efficiency as contrast agents in vivo: MR angiography performed 24 h after intravenous injection of the contrast agent provided the first direct evidence of the stealthiness of PEG-ylated magnetic-fluid-loaded liposomes (abstract).
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide magnetic nanocrystals disposed within the interior compartment of lipid coated nanoparticles having maleimide functionalized lipid for coupling to cells when the teaching of Stephan is taken in view of Martina.  One would have been motivated to do so, with a reasonable expectation of success, because Stephan teaches that the nanoparticle formulations can be used to delivery magnetic imaging agents, and Martina teaches that liposomes comprising nanocrystalline iron oxide are efficient MRI contrast agents.

Conclusion
No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH H SCHLIENTZ whose telephone number is (571)272-9928. The examiner can normally be reached Monday-Friday, 8:30am - 12:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL HARTLEY can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LHS/

/Michael G. Hartley/           Supervisory Patent Examiner, Art Unit 1618